NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-2692
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                              TIMOTHY M. RISSMILLER,
                                   a/k/a TIMMY

                                   Timothy M. Rissmiller,

                                                        Appellant
                                      ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 05-cr-00202-1)
                         District Judge: Honorable Yvette Kane
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 12, 2015

       Before: McKEE, Chief Judge, HARDIMAN and SCIRICA, Circuit Judges.

                                 (Filed: January 29, 2015)

                                      ____________

                                        OPINION*
                                      ____________

       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Timothy Rissmiller appeals the District Court’s judgment of conviction and

sentence. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rissmiller’s counsel has

filed a motion to withdraw. We will grant counsel’s motion and affirm the District

Court’s judgment.

                                             I

       Rissmiller pleaded guilty to one count of possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B). He was sentenced to 70 months’ imprisonment

and three years of supervised release. After being released from prison, Rissmiller

violated the terms of his supervised release. At the revocation hearing, he was sentenced

to nine months’ imprisonment and two years of supervised release. That second period of

supervised release was revoked in 2013, and the District Court imposed a sentence of 12

months’ imprisonment and one year of supervised release.

       Due to procedural defects, our Court vacated the 2013 judgment of sentence and

remanded for resentencing. On March 26, 2014, the mandate from our Court’s decision

issued. On April 18, 2014, an arrest warrant was issued for Rissmiller because he

allegedly violated conditions of his supervised release. The United States Sentencing

Guidelines range for Rissmiller’s violation was three to nine months, and the maximum

prison sentence was 24 months. On April 23, 2014, the District Court sentenced

Rissmiller to 18 months’ imprisonment and 15 months of supervised release.
                                             2
       Rissmiller filed this timely appeal, and his counsel moved to withdraw.1

                                              II

       When counsel moves to withdraw, we ask whether counsel’s brief adequately

fulfills the Anders requirements and whether an independent review of the record presents

any nonfrivolous issues. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). “The

duties of counsel when preparing an Anders brief are (1) to satisfy the court that counsel

has thoroughly examined the record in search of appealable issues, and (2) to explain why

the issues are frivolous.” Id. Counsel identified four potential grounds for appeal but

argued that they all lack merit. Rissmiller has not responded.

       The first issue counsel identifies is a challenge to the District Court’s jurisdiction

to impose a sentence for Rissmiller’s violation of his supervised release conditions.

Though counsel’s brief states that Rissmiller did not raise any objection to the District

Court’s jurisdiction to revoke supervised release, Rissmiller did in fact lodge such an

objection at the April 23, 2014, revocation and resentencing hearing. He objected to the

Court’s jurisdiction on the ground that the violations of his conditions of supervised

release purportedly occurred after the mandate vacating his sentence was issued on March

26, 2014. Rissmiller later conceded that he violated one condition—barring unapproved

contact with minors—multiple times before the mandate was issued, thus conceding that


       1
        The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3583(e). We
have jurisdiction under 28 U.S.C. § 1291.

                                              3
the District Court had jurisdiction to revoke his supervised release for that violation.

Furthermore, the District Court only relied on Rissmiller’s contact-with-minors violation

as the basis for revoking his supervised release and for his resentencing. Accordingly,

Rissmiller has no basis to challenge the District Court’s jurisdiction.

       The next two issues counsel identifies relate to the procedural requirements for a

revocation hearing and the validity of Rissmiller’s guilty plea. Like counsel, we conclude

that there is no nonfrivolous argument on either basis.

       The last issue identified by counsel relates to the reasonableness of Rissmiller’s

sentence. As noted earlier, Rissmiller’s Guidelines range was three to nine months’

imprisonment, the maximum prison sentence was 24 months, and he was sentenced to 18

months. We review a sentence imposed upon revocation of supervised release for

reasonableness pursuant to 18 U.S.C. § 3553(a). United States v. Bungar, 478 F.3d 540,

542 (3d Cir. 2007). We will affirm a sentence imposed “unless no reasonable sentencing

court would have imposed the same sentence on that particular defendant for the reasons

the district court provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en

banc). Here, Rissmiller asked for a downward variance of no imprisonment, while the

Government asked for the 24-month maximum. In imposing a sentence above the

Guidelines range, the Court emphasized Rissmiller’s repeated violations of the conditions

of his supervised release. The Court meaningfully weighed the § 3553(a) factors, noting

that a sentence above the Guidelines range was needed to provide just punishment, deter

                                              4
his pattern of violations, promote respect for the law, protect the public, and provide

adequate treatment and rehabilitation. Any argument challenging his sentence would be

frivolous because the District Court conducted a sufficient § 3553(a) analysis and

imposed a reasonable sentence.

                                              III

       We conclude that counsel’s brief meets the requirements of Anders. And our

independent review of the record confirms counsel’s view that there are no nonfrivolous

issues for appeal. Accordingly, we will grant counsel’s motion to withdraw and affirm the

District Court’s judgment. Because the issues presented on appeal lack legal merit,

counsel is not required to file a petition for writ of certiorari with the United States

Supreme Court under Third Circuit Local Appellate Rule 109.2(c).




                                               5